                  Case 2:19-cr-00010-RSM Document 4 Filed 01/25/19 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
          UNITED STATES OF AMERICA,                      NO. CR19-010RSM
11
                              Plaintiff,
                                                         ORDER
12
                         v.
13
          HUAWEI DEVICE CO., LTD.,                       FILED UNDER SEAL
14        HUAWEI DEVICE USA, INC.,
15
                              Defendant.
16
17
             Having reviewed the government’s Ex Parte Motion for Limited Unsealing of
18
     Indictment, the Court hereby GRANTS the motion.
19
             The Court hereby ORDERS that the Indictment filed under seal in this matter shall
20
     be unsealed for the limited purpose of allowing the Department of Justice to disclose it to
21
     and coordinate with appropriate representatives of the United States Department of State,
22
     other Untied States federal departments and agencies, and governmental authorities from
23
     Canada, as necessary to ensure appropriate coordination between these entities.
24
     //
25
     //
26
     //
27
     //
28
      Order - 1                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:19-cr-00010-RSM Document 4 Filed 01/25/19 Page 2 of 2




 1          The Court further ORDERS that the Indictment shall remain sealed for all other
 2 purposes until further Order by the Court; and that the government’s motion and this
 3 Order shall be filed under seal until further order of this Court.
 4
 5          DATED this 25th day of January, 2019.
 6
 7
 8
 9
10
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17 Presented by:
18
19 /s/ Todd Greenberg
   TODD GREENBERG
20 Assisted United States Attorney
21
22
23
24
25
26
27
28
     Order - 2                                                          UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
